t c memo united_states tax_court william r klauer et al petitioners v commissioner of internal revenue respondent docket nos filed date gary j streit for petitioners steven w labounty for respondent 1cases of the following petitioners are consolidated here- with justin e klauer docket no william m and dionne t klauer docket no james d and kathleen a klauer docket no michael r and kristen a igo docket no robert e and judy a klauer docket no james f and nancy a klauer docket no and michael j and emily klauer docket no memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in peti- tioners’ federal_income_tax tax as follows petitioner s william r klauer justin e klauer william m and dionne t klauer james d and kathleen a klauer michael r and kristen a igo2 robert e and judy a klauer james f and nancy a klauer3 michael j and emily klauer4 dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number 1during petitioner justin e klauer was a stockholder of klauer manufacturing co the record does not contain a tax_return that he filed for his taxable_year nor does the re- cord contain a notice_of_deficiency notice issued to him for that taxable_year raising the issue that we address herein 2respondent sent to petitioners michael r and kristen a igo a separate notice for their taxable_year in which respondent determined a deficiency of dollar_figure for that year that determination is based inter alia on the disallowance of a cer- tain credit carried over to that year resolution of that credit carryover issue flows from our resolution of the issue that we address herein 3respondent sent to petitioners james f and nancy a klauer a separate notice for their taxable_year in which respondent determined a deficiency of dollar_figure for that year that determi- nation is based inter alia on the disallowance of a certain credit carried over to that year resolution of that credit car- ryover issue flows from our resolution of the issue that we ad- dress herein 4the parties stipulated that petitioner michael j klauer’s first name is william that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that respondent sent a notice to petitioner michael j klauer who was not married in for his taxable_year the record further establishes and we have found that respondent sent a separate notice addressed to both petitioners michael j and emily klauer who were married in and for each of their taxable_year sec_2002 and the only issue that we must decide is whether klauer manu- facturing co is entitled for each of its taxable_year sec_2001 sec_2002 and to a charitable_contribution_deduction under sec_170 a with respect to the transfer of certain real prop- erty we hold that it is findings_of_fact some of the facts have been stipulated and are so found except as stated herein at the time petitioners william r klauer justin e klauer william m and dionne t klauer michael r and kristen a igo robert e and judy a klauer and james f and nancy a klauer filed their respective petitions they resided in iowa at the time petitioners james d and kathleen a klauer filed their petition they resided in massachusetts at the time petitioner sec_2all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 3as discussed below for each of its taxable_year sec_2001 sec_2002 and klauer manufacturing co klauer manufacturing or company was an s_corporation as a result any charitable_contribution_deduction that it claimed for each of those years flowed through to its stockholders certain petitioners herein stockholder petitioners michael j and emily klauer filed their petition they resided in nebraska at all relevant times petitioners james d klauer james f klauer judy a klauer justin e klauer michael j klauer nancy a klauer robert e klauer william m klauer william r klauer and kristen a igo were stockholders of klauer manufac- turing in peter klauer organized klauer manufacturing in iowa as a hardware and tin shop at all relevant times members of peter klauer’s family klauer family owned the company an s_corporation that maintained its principal_place_of_business in iowa at those times klauer manufacturing manufactured and sold a variety of sheet metal building products including steel and aluminum gutters panels and roofing materials in klauer manufacturing began acquiring land in new mexico by the company owned approximately big_number acres of vacant land in taos county south of the town of taos new mexico taos william j klauer who died in date was the klauer family_member most directly involved with the land that 4petitioners dionne t klauer kathleen a klauer michael r igo and emily klauer are petitioners in their respective cases solely because each filed a joint tax_return with his or her spouse who was a stockholder of klauer manufacturing during the years at issue klauer manufacturing owned in taos which he visited on a regular basis included in the big_number acres of land that the company owned in taos were approximately big_number acres known as the taos valley overlook taos overlook from which one can view the rio grande gorge and the rio grande river at all relevant times klauer manufacturing paid the real_estate_taxes on and the costs of maintaining the acres of the taos overlook that it owned the klauer family felt strongly that the taos overlook should be preserved from commercial development before klauer manufacturing leased for dollar_figure annually approximately acres of the taos overlook to the u s depart- ment of the interior bureau of land management bureau of land management which owned property adjacent to the taos overlook the bureau of land management used and managed those leased acres as part of an area known as the orilla verde recreation area at various times the bureau of land management discussed with klauer manufacturing its interest in acquiring the acres of the taos overlook that it was leasing those discussions included a proposal for the exchange of certain respective prop- 5at all relevant times new mexico state highway bordered the southern edge of the taos overlook from which one can view the rio grande gorge erties that the bureau of land management and the company owned however the bureau of land management and the company were not able to reach an agreement around date representatives of the trust for public land trust which was organized in and which was at all relevant times an organization described in sec_501 and sec_170 approached representatives of the company includ- ing william j klauer to discuss the trust’s interest in the taos overlook the trust’s interest was consistent with its mission to protect open space from development create parks and provide recreational opportunities safeguard water supplies protect wildlife and conserve important natural_resources in order to accomplish that mission at all relevant times the trust searched for land that was of interest to certain public agen- cies such as the bureau of land management acquired certain of those properties and conveyed the acquired properties to those agencies in other words at all relevant times the trust acted as a third-party facilitator for the acquisition of certain prop- erties of interest to certain public agencies and conveyed those acquired properties to those agencies in initiating discussions with klauer manufacturing in the summer of the trust con- templated conveying to the bureau of land management any portion of the taos overlook that it was able to acquire from the com- pany at all relevant times the trust supported its operations through appropriations of funds appropriations that the u s congress congress made and to a lesser extent through philan- thropic donations at those times the trust prepared and main- tained a list of various projects for the acquisition of certain land of interest to certain public agencies it sought funding for those acquisitions by inter alia lobbying members of con- gress for appropriations and requesting philanthropic donors to provide funds at a time not disclosed by the record before date the trust learned that conservation of the taos overlook was a high priority of the taos community and that the new mexico of- fice of the bureau of land management had given the highest pri- ority to the acquisition of that property during the discus- sions and the negotiations that followed the meeting in date between representatives of the trust and representatives of 6the trust was not however an agent for the bureau of land management 7in soliciting funds the trust relied on so-called grass- roots campaigns the grassroots campaigns included volunteer- based letter writing and telephone calls to congressional repre- sentatives and philanthropic donors in support of the trust’s requests for funds klauer manufacturing the trust’s representatives informed the company’s representatives about certain matters that the trust considered critical to its ability to acquire and its continuing interest in acquiring a portion or all of the taos overlook first the trust’s representatives informed klauer manufac- turing’s representatives that the trust anticipated that its only source of funding for its acquisition of a portion or all of the taos overlook land would be appropriations that congress might authorize that was because in the past the trust’s funding for land acquisition projects relied extensively sometimes entirely on appropriations by congress second the trust’s representatives informed the company’s representatives that the trust was not in a financial position to be contractually and thus legally bound to purchase all of the taos overlook ie all of the approximately big_number acres of that 8any appropriation that congress might authorize would be to the u s land and water conservation fund land and water conser- vation fund according to the u s forest service’s web site the land and water conservation fund was created by congress in and provides money to federal state and local governments to purchase land water and wetlands for the benefit of all americans http www fs fed us land staff lwcf index shtml congress decides for each fiscal_year of the federal government whether to appropriate any funds to inter alia the land and water conservation fund and if so the amount to appropriate if congress had decided to appropriate certain funds for a particular fiscal_year to the land and water conservation fund the trust would not have been able to use any portion of such funds unless it were authorized to do so property that was because congressional appropriations for land acquisition projects were uncertain limited and varied from year to year there simply were no guaranties that the trust which had to solicit funds on an annual basis for speci- fied possible acquisitions would receive any congressional or other funding for the purchase of a portion let alone all of the taos overlook as a result during their discussions with the company’s representatives the trust’s representatives in- sisted that the company grant it an option to purchase annually a portion of the taos overlook if and when during each year the trust had the funds to purchase such a portion although klauer manufacturing was willing to do so its representatives insisted that any portion of the taos overlook with respect to which the company were to grant the trust an option to purchase during the initial year border an exterior boundary of the taos overlook that was because klauer manufacturing wanted to ensure that if the trust were to decide not to exercise its option to purchase thereafter any of the remaining specified portions of the taos 9in fact at the time of the discussions between the trust’s representatives and klauer manufacturing’s representatives regarding the trust’s interest in the taos overlook the largest single annual appropriation that congress had made to the land and water conservation fund for land acquisition projects in new mexico was dollar_figure million overlook klauer manufacturing and not the trust would own the property in the interior of the taos overlook third the trust’s representatives informed the company’s representatives that there should be some bargain-sale component to a sale by the company of a portion or all of the taos over- look that was because the trust’s management had concluded that the trust would be in a better position to obtain funding if there were such a charitable component when the trust’s representatives first began discussions in date with klauer manufacturing’s representatives regarding the trust’s interest in the taos overlook the company did not have a professional appraisal made of all or any portion of that property however klauer manufacturing was generally familiar with the fair_market_value of property in the taos area and be- lieved that the approximately big_number acres known as the taos over- look had a fair_market_value of between dollar_figure and dollar_figure milliondollar_figure 10klauer manufacturing’s familiarity with the fair_market_value of property in the taos area was attributable in large part to its history of donating and therefore of having appraisals made of property that it owned in the taos area for example in klauer manufacturing donated acres of land that it owned in the taos area to the new mexico school system for a campus and made a bargain sale of acres of land that it owned in that area to the city of taos for use as a location for a new national guard armory at a time not disclosed by the record after the initial meeting in date and before date the trust presented klauer manufacturing with a proposed option agreement reflecting the discussions and the negotiations between the re- spective representatives of the trust and the company the trust’s attorney had drafted that proposed option agreement by using as a model an option agreement that the trust typically employed when it was attempting to acquire land the company could have rejected the trust’s proposed option agreement how- ever it decided to accept it on date klauer manufacturing and the trust executed a document entitled option agreement option agree- ment that was effective as of that date the option agreement provided in pertinent part this is an agreement with the effective date of date between klauer manufacturing company an iowa corporation sellers and the trust for public land a nonprofit california public benefit corporation authorized to do business in new mexico buyer recitals b sellers are the owners of big_number acres more or less of real_property located in taos county new mexico said real_property together with any and all improvements fixtures timber water and or minerals located thereon and any and all rights appur- tenant thereto including but not limited to timber rights water rights grazing rights access rights mineral rights development rights and all governmen- tal licenses permits and certificates applicable thereto shall be referred to in this agreement as the property or the subject property d it is the mutual intention of sellers and buyer that the subject property be preserved and used eventually for public open space and habitat purposes however this intention shall not be construed as a covenant or condition to this agreement buyer makes no representation that any efforts it may undertake to secure the eventual government acquisition of the sub- ject property will be successful e sellers acknowledge that buyer is entering into this agreement in its own right and that buyer is not an agent of any governmental agency or entity the parties agree as follows subject property phases for purposes of this agreement the subject property shall be divided into three parcels each consisting of dollar_figure acres more or less phase i the first_phase would consist of approximately one-third of the total acreage more or less phase ii the second_phase would consist of approximately one-third of the total acreage more or less phase iii the third phase would consist of approximately one-third of the total acreage more or less the first_phase shall be referred to herein as phase i phase i the second_phase shall be re- ferred to herein as phase ii phase ii the third phase shall be referred to herein as phase iii phase iii together the phases may be called the phases seller will sell and convey to buyer and buyer hereby agrees to purchase and accept from seller the subject property on the terms and conditions set forth in this agreement conveyance of the subject property to buyer shall occur in three separate closings one for each phase each phase shall be finally determined by a survey of said phase to be conducted by a surveyor mutually agreed to by the parties prior to a survey being conducted the parties shall meet and agree as to the portion of the property to be included in each phase the parties state that it is their agreement that the phases will run north to south and that phase i shall include the most westerly portion of the property phase ii shall be adjacent to phase i and shall include the middle portion of the property and phase iii shall include the most easterly portion of the property options in consideration of the payment by buyer to seller of the payment of ten thousand dollars dollar_figure the option consideration receipt of which is hereby acknowledged seller grants to buyer an exclusive and irrevocable option to purchase the sub- ject property in three phases on the terms and condi- tions set forth in this agreement the option any option consideration paid shall be credited toward the purchase_price as defined below of phase iii of the subject property in the event buyer exercises the op- tion s and closes on the purchase of the three phases of the subject property seller shall return the op- tion consideration to buyer if the sale of the property is not consummated under this agreement because of seller’s affirmative default under this agreement otherwise said option consideration shall be nonrefundable if buyer’s existence should terminate at any time then this agreement shall automatically terminate the option consideration without interest shall be credited to the purchase of the phase iii property if phase i is exercised but either phase ii or phase iii are not exercised then the option consid- eration shall be retained by seller unless the failure to exercise is caused by seller’s affirmative default under this agreement in which event the option consid- eration shall be paid to buyer term buyer’s phase i option shall run from the effective date of this agreement to and through date within which time buyer may exercise said option if and only if buyer exercises the phase i option and closes on the purchase of phase i then buyer shall have an option to purchase phase ii which shall run from the closing of phase i to date if and only if buyer exercises the phase ii option and closes on the purchase of phase ii then buyer shall have an option to purchase phase iii which shall run from the date of closing on phase ii to date if the option for any phase is not timely exercised then it and the balance of any options existing hereunder shall automatically termi- nate unless extended by mutual agreement of the par- ties exercise in the event buyer exercises the option for either phase i phase ii or phase iii it shall do so by notifying seller the notice of exer- cise prior to the end of the option period s speci- fied in sec_3 above the notices of exercise shall be deemed timely if deposited in the mail first class postage prepaid telecopied or delivered personally by courier or express mail within the terms and upon the condition specified in sec_3 if buyer does not timely deliver the notice of exercise for phase i then this entire option shall terminate and seller shall retain all option consideration previously paid_by buyer together with any accrued interest thereon if buyer has closed on phase i and buyer does not timely deliver the notice of exercise for phase ii then the remainder of this agreement shall terminate and seller shall retain all option consideration previously paid or deposited by buyer together with any accrued inter- est thereon if buyer has closed on phase ii and buyer does not timely deliver the notice of exercise for phase iii then the remainder of this agreement shall terminate and seller shall retain all option consider- ation previously paid or deposited by buyer together with any accrued interest thereon purchase terms a price the purchase_price for phase i shall be four million dollars dollar_figure the purchase_price for phase ii shall be five million dol- lars dollar_figure the purchase_price for phase iii shall be five million five hundred thousand dollars dollar_figure notwithstanding the foregoing if prior to closing of any phase any governmental regula- tion action statute or ordinance is adopted that negatively materially affects the fair_market_value of the subject property buyer may at its option terminate this agreement in which case buyer shall have no obli- gation to purchase the subject property b method of payment buyer shall pay to seller in cash or certified funds the purchase_price for each phase which is closed at the closing of each phase the parties agree to coordinate payment by wire transfer in order to expedite timely payment c appraisal buyer and seller shall have an appraisal performed on each phase of the property by appraiser s approved by both parties which ap- praisals shall be conducted in accordance with the requirements of the internal_revenue_code for purposes of claiming charitable gifts of real_property because the parties believe as set forth in subsection d below that the property is being sold at less than fair_market_value d bargain sale buyer and seller acknowl- edge that buyer is a non-profit corporation qualified under sec_501 of the internal_revenue_code is an eligible donee as described in sec_1 170a-l4 c the parties believe the purchase_price in paragraph 5a above is significantly less than each phase’s fair_market_value thereby making a bargain sale to buyer the seller intends to take a charitable deduction for the difference between the purchase_price and the fair_market_value of the property notwith- standing the foregoing seller at its sole expense shall pay all costs expenses and fees incurred in connection with its attempt to realize a charitable deduction in connection with the sale of the property under this option agreement including but not limited to attorneys’ fees and accountants’ fees seller hereby acknowledges and agrees that buyer has made no warranty or representation as to seller’s entitlement or ability to realize any_tax benefits in connection with this option agreement and seller will retain independent legal and tax counsel in its attempt to realize any_tax benefits therefrom closing final settlement of the obligations of the parties hereto closing shall be on or before ninety days after the buyer’s exercise of the option on any particular phase or as otherwise agreed to by the parties at such date place and time as the parties shall mutually agree the parties agree that buyer may arrange a simultaneous closing with a public agency and sellers will cooperate in coordinat- ing such a simultaneous closing title and survey a at closing sellers shall convey to buyer by a general warranty deed marketable title to each and every phase of the subject property which is east of the river line and a quitclaim_deed for any portion of the property in the rio grande river b this agreement is entered into without the benefit of a current title commitment on the sub- ject property within thirty days after the ef- fective date buyer shall order such a commitment from a title insurance_company authorized to do business in taos county new mexico escrow holder together with copies of all of the documents referred to therein as exceptions not later than thirty days prior to closing on phase i or within fourteen days of receipt of the current title commitment and copies of the documents referred to above whichever date is later buyer shall advise sellers of any nonstandard exceptions in the title commitment which buyer will require to be removed on or before closing thereafter sellers shall use their best efforts to assure the removal of any such objectionable exceptions by closing of phase i or the closing on the phase which contains the title exception in the event sellers are unable to remove any such exceptions to which buyer has ob- jected buyer may elect to terminate this agreement as to a particular phase or as to all phases in which case buyer shall have no obligation to purchase the subject property or any phase thereof unless already purchased proceed with the purchase of the subject property or any phase thereof and accept a policy of title insurance with the exceptions to which buyer objected or defer closing until the exceptions are removed if sellers can remove the exceptions with addi- tional time in any event sellers shall satisfy and discharge all monetary liens and encumbrances except any statutory liens for nondelinquent real_property_taxes affecting the subject property the parties stipulate and agree that title to the property shall be subject_to any and all reservations as set forth in the original patent from the united_states of america to the gijosa land grant in the event buyer terminates this agreement pur- suant to this section b buyer shall be entitled to immediate repayment of all option consideration paid for any phases not then closed c survey this agreement is entered into without the benefit of a current survey of the prop- erty during the term of this agreement buyer at buyer ’s sole cost and expense through its employees agents or assigns shall enter upon the subject prop- erty for the purpose of preparing a survey of the sub- ject property which shall delineate the phases of the subject property a copy of the survey shall be deliv- ered by buyer to seller all pursuant to paragraph hereof the parties shall mutually agree on the survey at least thirty days prior to closing the purchase_price for each of the three so-called phases of the taos overlook set forth in the option agreement ie dollar_figure million for phase i dollar_figure million for phase ii and dollar_figure million for phase iii did not bear any relationship to the fair_market_value of each such phase instead each such price was based on the trust’s estimate of the amount of funds that the trust hoped congress might appropriate for the trust’s acquisition of each such phase during each year specified in the option agreement if the trust had been unable to obtain the funds needed to purchase a portion of the taos overlook specified in the option agreement it would not have exercised its option under that agreement to purchase any such portion in that event klauer manufacturing would have retained the portion of the taos over- look as to which the trust did not exercise its option to pur- chase under the option agreement the option agreement did not require the trust to exercise any or all of its options to acquire the phases of the taos over- look specified in that agreement under that agreement the trust’s exercise of its option to acquire one phase did not obli- gate it to exercise its option to acquire any other phase klauer manufacturing and the trust did not have an express or implied agreement or understanding that the trust would exercise all of its options under the option agreement nor did klauer manufacturing and the trust have an express or implied agreement or understanding that the trust would buy and klauer manufactur- ing would sell all of the taos overlook around date the trust believed that it would be able to use certain funds that congress had appropriated in order to exercise its option to acquire and to acquire phase i of the taos overlook however the trust needed more time than that set forth in the option agreement in order to know with certainty that it would be able to use those appropriated funds and to decide whether to exercise its option to acquire and to acquire that phase as a result the trust asked the company to extend the date in that agreement ie date by which the trust was required to exercise that option the company agreed to extend that date to date on date klauer manufacturing and the trust executed a document entitled first amendment to option agree- ment first amendment that was effective as of that date the first amendment provided in pertinent part recitals a seller klauer manufacturing and buyer the trust have previously entered into that certain option agreement the option agreement for the acquisition of big_number acres more or less of real_property located in taos county new mexico in three phases b due to additional time being required to com- plete and review due diligence matters the parties the trust and klauer manufacturing desire to amend the option agreement as set forth below terms the parties agree as follows paragraph of the option agreement is amended to provide that the term of the option on phase i is extended to run to and through date paragraph of the option agreement is amended to provide that closing on phase i shall occur on or before date all terms of the option agreement necessarily modified or changed by this amendment are hereby modi- fied and changed and all terms of the option agreement not modified or amended hereby remain the same and in full force and effect between the parties on date the board_of directors board_of klauer manufacturing passed a resolution approving the sale to the trust of approximately acres of the taos overlook that the com- pany and the trust agreed constituted what they and we shall refer to as phase i however any such sale was subject_to all of the requirements of the option agreement as amended having been satisfied including those relating to a survey an ap- praisal due diligence regarding title and due diligence regard- ing environmental matters and the trust’s having sent to the company the notice of exercise of the trust’s option to acquire that phase as required by the option agreement as amended around date the trust sent to klauer manufacturing that notice which peter ives regional_counsel for the trust signed on behalf of the trust the subject line of that notice stated re notice of exercise of option after the trust sent to klauer manufacturing the notice of exercise of its option to purchase phase i and exercised that option and after all the other requirements of the option agree- ment as amended were satisfied the company was obligated to sell that phase to the trust for dollar_figure million on date klauer manufacturing sold phase i to the trust for that amount on date the fair_market_value of phase i was dollar_figure2 milliondollar_figure after its sale of phase i to the trust klauer manufacturing continued to pay the real_estate_taxes on and the costs of main- taining the approximately big_number acres of the taos overlook that it continued to own after that sale after the trust acquired phase i of the taos overlook it continued to seek the funding that would enable it to exercise the option that it had under the option agreement as amended to acquire the next phase ie phase iidollar_figure at a time not dis- 11the parties agree that on date the fair_market_value of phase i was the same as its fair_market_value on date the date as of which that phase was appraised 12the trust’s search for funds required its representatives and others who supported the trust’s objectives to lobby for congressional funding by for example meeting with certain continued closed by the record before date the trust learned that the bureau of land management unexpectedly had certain funds to provide to the trust that would enable the trust to decide whether it would be in a financial position to exercise its op- tion to acquire and to acquire phase ii of the taos overlookdollar_figure the trust concluded that even with the unanticipated funds from the bureau of land management it did not have enough money to exercise its option to acquire and to acquire phase ii however the trust believed that those unexpected funds would enable it to acquire approximately acres of that phase provided that klauer manufacturing were willing to amend the option agreement as amended by the first amendment in order to grant the trust separate options to acquire at different times separate portions of phase ii of the taos overlook the company agreed to amend that agreement continued representatives of congress including members of certain con- gressional committees and their staffs and sustaining and increasing its grassroots campaigns local organizations as- sisted the trust in its grassroots campaigns by inter alia organizing tours of the taos overlook and undertaking a letter- writing campaign to representatives of congress from new mexico 13the bureau of land management had funds that were unex- pectedly available to the trust because the bureau of land management’s proposed acquisition of certain property had failed to close and the funds that were to have been used for that proposed acquisition became available on date klauer manufacturing and the trust exe- cuted a document entitled second amendment to option agreement second amendment that was effective as of that date the sec- ond amendment provided in pertinent part recitals a seller klauer manufacturing and buyer the trust have previously entered into that certain option agreement the option agreement for the acquisition of acres more or less of real_property located in taos county new mexico in three phases b due to anticipated opportunities to move por- tions of the transaction forward on timeframes differ- ent than those originally contemplated the parties the trust and klauer manufacturing desire to modify the option agreement as set forth below the parties agree as follows term sec_1 paragraph of the option agreement is amended to provide that buyer may exercise its options as to portions of the phase ii and phase iii tracts of the property as set forth below exercise of an option on a portion of a phase shall preserve the option as to any remaining portion of that phase within the time frame set forth in the option agreement for that op- tion the phase ii option shall be exercised upon in its entirety before any portion of the phase iii option may be exercised upon any portion of any phase so exercised shall abut and share a common line with that 14klauer manufacturing and the trust included phase iii in the second amendment to provide for the possibility that as was true of phase ii the trust would not have the funds that would enable it to exercise its option to acquire and to acquire all of phase iii but would have the funds to acquire one or more por- tions of that phase portion of the entire property previously conveyed by the seller to the buyer paragraph c of the option agreement is amended to provide that an appraisal shall be performed of each and every portion of any phase of the property and that the appraisal and the closing on any such portion of any phase shall be subject_to the review and approval of the appraisal by the seller and the buyer all terms of the option agreement necessarily modified or changed by this amendment are hereby modi- fied and changed and all terms of the option agreement not modified or amended hereby remain the same and in full force and effect between the parties pursuant to the option agreement as amended the trust exer- cised its option to acquire with the unanticipated funds from the bureau of land management approximately acres of phase ii which the company and the trust agreed constituted what they and we shall refer to as phase iia on date klauer manufacturing’s board passed a resolution approving the sale to the trust of phase iia how- ever any such sale was subject_to all of the requirements of the option agreement as amended having been satisfied including those relating to a survey an appraisal due diligence regarding title and due diligence regarding environmental matters and the trust’s having sent to the company the notice of exercise of the trust’s option to acquire that phase as required by the option agreement as amended around date the trust sent to klauer manufacturing that notice after the trust sent to klauer manufacturing the notice of exercise of its option to purchase phase iia and exercised that option both klauer manufacturing and the trust reviewed and approved the appraisal of the fair_market_value of phase iia ie dollar_figure7 million that had been obtained and all the other requirements of the option agreement as amended were satis- fied the company was obligated to sell phase iia to the trust on date klauer manufacturing sold phase iia to the trust for dollar_figure7 milliondollar_figure after its sale of phase iia to the trust klauer manufactur- ing continued to pay the real_estate_taxes on and the costs of maintaining the approximately big_number acres of the taos overlook that it continued to own after that sale the trust continued to seek the funding that would enable it to exercise the option that it had under the option agreement as amended to acquire a portion or all of the remainder of phase iidollar_figure as was true of the unexpected funding that became avail- able to the trust with respect to its purchase of phase iia the trust learned of another unexpected source of funds that would enable it to decide whether it would be in a financial position 15the parties agree that on date the fair_market_value of phase iia was the same as its fair_market_value on date the date as of which that phase was appraised 16see supra note to exercise its option to acquire and to acquire a portion or all of the remainder of phase ii that unexpected source of funds was the native american tribe from san felipe pueblo san felipe pueblo tribe at a time not disclosed by the record after date and before date the trust became aware that the san felipe pueblo tribe was interested in acquiring certain land that the bureau of land management owned and that was of cultural significance to that tribe however that tribe was unable to acquire directly from the bureau of land management the land that it wanted in an effort to assist the san felipe pueblo tribe in acquiring that land and to provide itself with the funds that it needed to exercise its option to acquire and to acquire a portion of the remainder of phase ii of the taos overlook the trust proposed the following arrangement to that tribe and the bureau of land management the san felipe pueblo tribe would provide to the trust the funds that the trust would need to acquire approxi- mately acres of the remainder of phase ii of the taos over- look which the company and the trust agreed constituted what they and we shall refer to as phase iib the trust would exer- cise its option to and would acquire phase iib and it would then convey that phase to the san felipe pueblo tribe thereaf- ter the bureau of land management would convey to that tribe the land that it owned and that that tribe wanted in exchange for phase iib the san felipe pueblo tribe and the bureau of land management agreed to the trust’s proposed arrangement that tribe provided the trust with the funds that it needed to acquire phase iib from the company on date the trust sent to klauer manufacturing the notice of exercise of the trust’s option to acquire phase iibdollar_figure the subject line of that notice stated re klauer man- ufacturing company the trust for public land in addition the trust and klauer manufacturing undertook to satisfy all of the other requirements of the option agreement as amended after the trust sent to klauer manufacturing the notice of exercise of its option to purchase phase iib and exercised that option both klauer manufacturing and the trust reviewed and approved the appraisal of the fair_market_value of phase iib ie dollar_figure million that had been obtained and all the other requirements of the option agreement as amended were satis- fied the company was obligated to sell phase iib to the trust 17the record does not establish whether the company’s board passed a resolution approving the sale of phase iib but we presume that it did on date klauer manufacturing sold phase iib to the trust for dollar_figure milliondollar_figure after the company’s sale to the trust of phase iib as pre- viously arranged with the san felipe pueblo tribe and the bureau of land management the trust conveyed that phase to that tribe thereafter the san felipe pueblo tribe exchanged phase iib for the land that the bureau of land management owned and that the tribe wanted to acquire after its sale of phase iib to the trust klauer manufactur- ing continued to pay the real_estate_taxes on and the costs of maintaining the approximately big_number acres of the taos overlook that it continued to own after that sale after the trust acquired phase iib of the taos overlook it continued to seek the funding that would enable it to exercise the options that it had under the option agreement as amended to acquire the remainder of phase ii and a portion or all of phase iiidollar_figure the trust’s efforts focused on obtaining approval to use dollar_figure million that congress had appropriated to the land and water conservation fund 18the parties agree that on date the fair_market_value of phase iib was the same as its fair_market_value on date the date as of which that phase was appraised 19see supra note at a time not disclosed by the record after date and before date the trust became aware that klauer manufacturing was dissatisfied with the appraised value of cer- tain property that the trust had acquired from the company pursu- ant to the option agreement as amended in an effort to minimize the likelihood that klauer manufacturing would not approve the appraisal which klauer manufacturing as well as the trust had the right to do under paragraph of the second amendment of one or more portions of the taos overlook which the company still owned and with respect to which the trust were to exercise its option to acquire under the option agreement as amended the trust proposed a dollar_figure increase in the aggregate amount of consideration that it would pay to klauer manufacturing in the event that the trust were to decide to exercise its remaining options under that agreement klauer manufacturing agreed to that proposaldollar_figure on date klauer manufacturing and the trust executed a document entitled third amendment to option agree- ment third amendment that was effective as of that date the third amendment provided in pertinent part 20the company also agreed to extend by one month the date in the option agreement as amended by which the trust was required to exercise its option to acquire the remainder of phase ii recitals a seller klauer manufacturing and buyer the trust have previously entered into that certain option agreement as amended collectively the option agree- ment for the acquisition of acres more or less of real_property located in taos county new mexico in three phases b in order to increase the total consideration to be paid and eliminate problems associated with the appraisal process the parties the trust and klauer manufacturing desire to modify the option agreement as set forth below the parties agree as follows term sec_1 paragraph a of the option agreement is amended to provide that buyer shall pay to seller a total of dollar_figure for acquisition of all of the three phases and portions thereof buyer’s option on the remainder of phase ii shall be extended from date to and through date closing shall occur on or before date all terms of the option agreement necessarily modified or changed by this amendment are hereby modi- fied and changed and all terms of the option agreement not modified or amended hereby remain the same and in full force and effect between the parties around the end of or the beginning of the trust learned that it was authorized to use dollar_figure million but not the dollar_figure million that the trust had sought of funds that congress had appropriated to the land and water conservation fund the trust decided to use those funds in order to acquire acres of the taos overlook which the company and the trust agreed constituted what they and we shall refer to as phase iic as a result the trust decided to exercise its option under the option agreement as amended to acquire that phase on date klauer manufacturing’s board passed a resolution approving the sale to the trust of phase iic how- ever any such sale was subject_to all of the requirements of the option agreement as amended having been satisfied including those relating to a survey an appraisal due diligence regarding title and due diligence regarding environmental matters and the trust’s having sent to the company the notice of exercise of the trust’s option to acquire that phase as required by the option agreement as amended on date the trust sent to klauer manufacturing that notice which sarae leuckel ms leuckel regional_counsel for the trust signed the subject line of the notice that the trust sent to the company stated re notice of exercise pursuant to option agreement effective as of date as amended between klauer manufacturing company an iowa corporation and the trust for public land a non- profit california public benefit corporation au- thorized to do business in new mexico pertaining to approximately big_number acres more or less of real_property located in taos county new mexico the property 21ms leuckel had personal knowledge of the trust’s interest in the taos overlook and the option agreement after the trust sent to klauer manufacturing the notice of exercise of its option to purchase phase iic and exercised that option both klauer manufacturing and the trust reviewed and approved the appraisal of the fair_market_value of phase iic ie dollar_figure1 million that had been obtained and all the other requirements of the option agreement as amended were satis- fied the company was obligated to sell phase iic to the trust on date klauer manufacturing sold phase iic to the trust for dollar_figure milliondollar_figure after its sale of phase iic to the trust klauer manufactur- ing continued to pay the real_estate_taxes on and the costs of maintaining the approximately acres of the taos overlook that it continued to own after that sale the trust continued to seek the funding that would enable it to exercise the option that it had under the option agreement as amended to acquire a portion or all of the next phase ie phase iiidollar_figure as was true of the unexpected funding that became available to the trust with respect to its purchases of phase iia and phase iib the trust learned of another unexpected source of funds that would enable it to decide whether it would be in a 22the parties agree that on date the fair_market_value of phase iic was the same as its fair_market_value on date the date as of which that phase was appraised 23see supra note financial position to exercise its option to acquire and to ac- quire a portion or all of phase iii that unexpected source of funds was the native american tribe from santo domingo pueblo santo domingo pueblo tribe at a time not disclosed by the record before date the trust became aware that the santo domingo pueblo tribe was interested in acquiring certain land that the bureau of land management owned and that was of cultural significance to that tribe however as was true of the san felipe pueblo tribe the santo domingo pueblo tribe was unable to acquire directly from the bureau of land management the land that it wanted in an effort to assist the santo domingo pueblo tribe in acquiring that land and to provide itself with the funds that it needed to exer- cise its option to acquire and to acquire a portion of phase iii the trust proposed the following arrangement to that tribe and the bureau of land management the santo domingo pueblo tribe would provide to the trust the funds that the trust would need to acquire approximately acres of phase iii of the taos over- look which the company and the trust agreed constituted what they and we shall refer to as phase iiia the trust would exercise its option to and would acquire phase iiia and it would then convey that phase to the santo domingo pueblo tribe thereafter the bureau of land management would convey to that tribe the land that it owned and that that tribe wanted in ex- change for phase iiia the santo domingo pueblo tribe and the bureau of land management agreed to the trust’s proposed arrange- ment that tribe provided the trust with the funds that it need- ed to acquire phase iiia from the company on date klauer manufacturing’s board passed a reso- lution approving the sale to the trust of phase iiia however any such sale was subject_to all of the requirements of the op- tion agreement as amended having been satisfied including those relating to a survey an appraisal due diligence regarding ti- tle and due diligence regarding environmental matters and the trust’s having sent to the company the notice of exercise of the trust’s option to acquire that phase as required by the option agreement as amended around date the trust sent to klauer manufacturing that notice after the trust sent to klauer manufacturing the notice of exercise of its option to purchase phase iiia and exercised that option both klauer manufacturing and the trust reviewed and approved the appraisal of the fair_market_value of phase iiia ie dollar_figure million that had been obtained and all the other requirements of the option agreement as amended were satis- fied the company was obligated to sell phase iiia to the trust on date klauer manufacturing sold phase iiia to the trust for dollar_figure milliondollar_figure after the company’s sale to the trust of phase iiia as previously arranged with the santo domingo pueblo tribe and the bureau of land management the trust conveyed that phase to that tribe thereafter the santo domingo pueblo tribe exchanged phase iiia for the land that the bureau of land management owned and that the tribe wanted to acquire after its sale of phase iiia to the trust klauer manufac- turing continued to pay the real_estate_taxes on and the costs of maintaining the approximately acres of the taos overlook that it continued to own after that sale after the trust acquired phase iiia of the taos overlook it continued to seek the funding that would enable it to exercise the option that it had under the option agreement as amended to acquire a portion or all of the remainder of phase iiidollar_figure at a time not disclosed by the record in late or early the trust believed that it would be able to use certain funds that congress had appropriated to the land and water conservation fund in order to acquire the remainder of phase iii consisting of 24the parties agree that on date the fair_market_value of phase iiia was the same as its fair_market_value on date the date as of which that phase was appraised 25see supra note approximately acres of the taos overlook which the company and the trust agreed constituted what they and we shall refer to as phase iiib however the trust needed more time than that set forth in the option agreement in order to know with certainty that it would be able to use those funds and to decide whether to exercise its option to acquire and to acquire phase iiib as a result the trust asked the company to extend the date in that agreement ie date by which the trust was re- quired to exercise that option the company agreed to extend that date to date on date klauer manufacturing and the trust executed a document entitled fourth_amendment to option agree- ment fourth_amendment the fourth_amendment provided in per- tinent part recitals a seller klauer manufacturing and buyer the trust have previously entered into that certain option agreement as amended collectively the option agree- ment for the acquisition of big_number acres more or less of real_property located in taos county new mexico in three phases b the parties the trust and klauer manufactur- ing desire to amend the option agreement as set forth below terms the parties agree as follows buyer’s option on phase iii shall be extended from date to and through date closing shall occur on or before date all terms of the option agreement necessarily modified or changed by this amendment are hereby modi- fied and changed and all terms of the option agreement not modified or amended hereby remain the same and in full force and effect between the parties at a time not disclosed by the record after date the trust learned that it was authorized to use certain funds that congress had appropriated to the land and water conservation fund the trust decided to use those funds in order to acquire phase iiib as a result the trust decided to exercise its option under the option agreement as amended to acquire that phase on date klauer manufacturing’s board passed a resolution approving the sale to the trust of phase iiib how- ever any such sale was subject_to all of the requirements of the option agreement as amended having been satisfied including those relating to a survey an appraisal due diligence regarding title and due diligence regarding environmental matters and the trust’s having sent to the company the notice of exercise of the trust’s option to acquire that phase as required by the option agreement as amended on date the trust sent to klauer manufacturing that notice which peter ives signed the subject line of that notice stated re notice pursuant to option agreement effective as of date as amended between klauer manufacturing company and the trust for public land a nonprofit california public benefit corporation authorized to do business in new mexico pertaining to big_number acres more or less of real_property located in taos county new mexico after the trust sent to klauer manufacturing the notice of exercise of its option to purchase phase iiib and exercised that option both klauer manufacturing and the trust reviewed and approved the appraisal of the fair_market_value of phase iiib ie dollar_figure million that had been obtained and all the other requirements of the option agreement as amended were satis- fied the company was obligated to sell that phase to the trust on date klauer manufacturing sold phase iiib to the trust for dollar_figure3 milliondollar_figure after the trust exercised its options under the option agreement as amended and acquired all of the taos overlook it transferred to the bureau of land management any portion of the taos overlook that had not previously been transferred to that bureau thereafter that bureau incorporated the taos overlook 26the parties agree that on date the fair_market_value of phase iiib was the same as its fair_market_value on date the date as of which that phase was appraised into an area known as the orilla verde recreation area that it owneddollar_figure klauer manufacturing filed form_1120s u s income_tax re- turn for an s_corporation form_1120s for taxable_year s_corporation return in that return klauer manufactur- ing claimed a charitable_contribution_deduction of dollar_figure which included an amount that klauer manufacturing claimed with respect to the sale of phase i the company reported the chari- table contribution deduction claimed with respect to the sale of that phase in form_8283 noncash charitable_contributions form that it included with the s_corporation return form dollar_figure klauer manufacturing issued to each stockholder petitioner schedule_k-1 in each of those schedules klauer manufac- turing reported as a charitable_contribution_deduction each stockholder petitioner’s proportionate share of the company’ sec_27in date a plaque was erected at the taos overlook to commemorate william j klauer and his commitment to the preservation of the taos overlook 28the court is unable to reconcile certain amounts claimed in the form_8283 and certain amounts reported in schedule_k-1 shareholder’s share of income credits deductions etc schedule_k-1 that klauer manufacturing issued to each of its stockholders for schedule_k-1 with certain amounts that the parties stipulated however reconciliation of those amounts is not necessary to our resolution of the issue presented in these cases claimed charitable_contribution_deduction including the amount that klauer manufacturing claimed with respect to the sale of phase idollar_figure petitioners or petitioner as the case may be in each of these cases filed form_1040 u s individual_income_tax_return form_1040 for taxable_year that included schedule a-- itemized_deductions schedule a for that year schedule a those respective schedules a showed charitable_contribution deductions which included stockholder petitioners’ respective proportionate shares of klauer manufacturing’s claimed charitable_contribution_deduction that klauer manufacturing showed in the schedules k-1 that the company issued to them including the amount that klauer manufacturing claimed with respect to the sale of phase i klauer manufacturing filed form_1120s for taxable_year s_corporation return in that return klauer manufactur- ing claimed a charitable_contribution_deduction of dollar_figure which included an amount that klauer manufacturing claimed with respect to the sale of phase iic the company reported the char- itable contribution deduction claimed with respect to the sale of 29see supra note that phase in form_8283 that it included with the s corpora- tion return form dollar_figure klauer manufacturing issued to each stockholder petitioner schedule_k-1 in each of those schedules klauer manufac- turing reported as a charitable_contribution_deduction each stockholder petitioner’s proportionate share of the company’s claimed charitable_contribution_deduction including the amount that klauer manufacturing claimed with respect to the sale of phase iicdollar_figure petitioners or petitioner as the case may be in each of these cases filed form_1040 for taxable_year that included schedule a for that year schedule a those respective schedules a showed charitable_contribution deductions which included stockholder petitioners’ respective proportionate shares of klauer manufacturing’s claimed charitable_contribution deduc- tion that klauer manufacturing showed in the schedules k-1 that the company issued to them including the amount that klauer manufacturing claimed with respect to the sale of phase iic 30the court is unable to reconcile certain amounts claimed in the form_8283 and certain amounts reported in schedule_k-1 that klauer manufacturing issued to each of its stockholders for schedule_k-1 with certain amounts that the parties have stipulated however reconcilia- tion of those amounts is not necessary to our resolution of the issue presented in these cases 31see supra note klauer manufacturing filed form_1120s for taxable_year s_corporation return in that return klauer manufactur- ing claimed a charitable_contribution_deduction of dollar_figure which included an amount that klauer manufacturing claimed with respect to the sale of phase iiib the company reported the charitable_contribution_deduction claimed with respect to the sale of that phase in form_8283 that it included with the s_corporation return klauer manufacturing issued to each stockholder petitioner schedule_k-1 for taxable_year schedule_k-1 in each of those schedules klauer manufacturing reported as a charitable_contribution_deduction each stockholder petitioner’s proportion- ate share of the company’s claimed charitable_contribution deduc- tion including the amount that klauer manufacturing claimed with respect to the sale of phase iiib petitioners or petitioner as the case may be in each of these cases filed form_1040 for taxable_year that included schedule a for that year schedule a dollar_figure those respective schedules a showed charitable_contribution deductions which included stockholder petitioners’ respective proportionate shares of klauer manufacturing’s claimed charitable_contribution deduc- 32as noted previously the record does not contain a tax_return for petitioner justin e klauer for his taxable_year tion that klauer manufacturing showed in the schedules k-1 that the company issued to them including the amount that klauer manufacturing claimed with respect to the sale of phase iiib respondent issued respective notices for taxable_year to petitioners in these casesdollar_figure in those notices respondent determined to disallow the amount claimed by klauer manufacturing as a charitable_contribution_deduction with respect to its sale of phase i as a result respondent further determined to disallow each stockholder petitioner’s proportionate share of klauer manufacturing’s claimed charitable_contribution_deduction attributable to that sale and to decrease the itemized deduc- tions claimed in each such petitioner’ sec_2001 schedule a respondent issued respective notices for taxable_year to petitioners in these casesdollar_figure in those notices respondent determined to disallow the amount claimed by klauer manufacturing as a charitable_contribution_deduction with respect to its sale of phase iic as a result respondent further determined to disallow each stockholder petitioner’s proportionate share of klauer manufacturing’s claimed charitable_contribution_deduction 33respondent issued to petitioner william r klauer in the case at docket no one notice for all three of his taxable_year sec_2001 sec_2002 and 34see supra note attributable to that sale and to decrease the itemized deduc- tions claimed in each such petitioner’ sec_2002 schedule a respondent issued respective notices for taxable_year to petitioners in these casesdollar_figure in those notices respondent determined to disallow the amount claimed by klauer manufacturing as a charitable_contribution_deduction with respect to its sale of phase iiib as a result respondent further determined to disallow each stockholder petitioner’s proportionate share of klauer manufacturing’s claimed charitable_contribution_deduction attributable to that sale and to decrease the itemized deduc- tions claimed in each such petitioner’s schedule a opinion petitioners bear the burden of proving that the determina- tions that remain at issue in their respective notices are wrongdollar_figure see rule a 290_us_111 petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 35as noted previously the record does not contain a notice issued to petitioner justin e klauer for his taxable_year see supra note with respect to petitioner william r klauer 36petitioners do not claim that the burden_of_proof shifts to respondent under sec_7491 sec_170 allows a deduction for any charitable contri- bution as defined in sec_170 that is made during the taxable_year a taxpayer who sells property for less than its fair_market_value ie makes a bargain sale to a charitable_organization is entitled to a charitable_contribution_deduction under sec_170 that is equal to the difference between the fair_market_value of the property and the amount_realized from its sale see sec_170 86_tc_243 in order to be entitled to a deduction under sec_170 a taxpayer must satisfy certain requirements prescribed by regulations under that section see sec_170 stark v commissioner supra pincite sec_1_170a-1 income_tax regs the parties agree that klauer manufacturing complied with those re- quirements the parties’ sole disagreement here concerns whether the respective sales of phase i in phase iic in and phase iiib in were bargain sales by klauer manufacturing to the trust for which the company is entitled to charitable contri- bution deductions for those respective years it is petitioners’ position that the company’s respective sales to the trust of phase i in phase iic in and phase iiib in were bargain sales that is because accord- ing to petitioners klauer manufacturing sold each of those phases to the trust for a sale price that was less than its fair_market_value on the date of saledollar_figure it is respondent’s position that none of the sales of phase i in phase iic in and phase iiib in was a bar- gain sale that is because according to respondent under the step_transaction_doctrine klauer manufacturing should be treated as having sold to the trust in a single transaction on date the effective date of the option agreement the approx- imately big_number acres of the taos overlook which the parties agree had a fair_market_value on that date of dollar_figure million for which the company received from the trust total cash consideration of dollar_figure million which is the total amount that the trust paid to the company in and to acquire all of the various phases of the taos overlook in order to resolve the parties’ disagreement over whether the company made a bargain sale to the trust in each of the year sec_2001 sec_2002 and we must determine whether as respondent argues it is appropriate to apply the step transaction doc- trinedollar_figure 37the parties are in agreement as to the respective fair market values of phase i phase iic and phase iiib on the dates on which klauer manufacturing transferred those phases to the trust 38the parties agree that if the court were to find that the continued the step_transaction_doctrine is intended to ensure that the tax consequences of a transaction turn on its substance rather than its form 418_f2d_511 in a case in which substance and form do not diverge the doctrine has no application see 361_f2d_972 the step_transaction_doctrine developed from the substance over form doctrinedollar_figure see 927_f2d_1517 10th cir we have considered the principles of the step_transaction_doctrine on many occasions those principles can be summarized by restating what we said about them in 88_tc_1415 continued step_transaction_doctrine applies petitioners would not be entitled to the charitable_contribution deductions at issue and that if the court were to find that the step_transaction_doctrine does not apply petitioners would be entitled to those deductions 39under the substance_over_form_doctrine although the form of a transaction may literally comply with the provisions of the code that form will not be given effect where it has no business_purpose and operates simply as a device to conceal the true character of a transaction see 293_us_465 if however the substance of a transaction accords with its form that form will be upheld and given effect for tax purposes see 361_f2d_93 5th cir affg 42_tc_1137 the step_transaction_doctrine is in effect another rule_of substance over form it treats a series of formally separate steps as a single transaction if such steps are in substance integrated interdependent and fo- cused toward a particular result there is no universally accepted test as to when and how the step_transaction_doctrine should be applied to a given set of facts courts have applied three alternative tests in deciding whether to invoke the step transaction doc- trine in a particular situation the narrowest alternative is the binding commit- ment test under which a series of transactions are collapsed if at the time the first step is entered into there was a binding commitment to undertake the later step see 391_us_83 at the other extreme the most far-reaching alter- native is the end result test under this test the step_transaction_doctrine will be invoked if it appears that a series of formally separate steps are really prearranged parts of a single transaction intended from the outset to reach the ultimate result see king en- terprises inc v united_states f 2d pincite the third test is the interdependence test which focuses on whether the steps are so interdepen- dent that the legal relations created by one transac- tion would have been fruitless without a completion of the series redding v commissioner f 2d pincite steps that are transitory meaningless or lacking in a nontax business_purpose may be disregarded for purposes of de- termining the true nature of a transaction see 302_us_609 substance over form and related doctrines all require a searching analysis of the facts to see whether the true substance of the transaction is different from its form or whether the form reflects what actually happened 61_tc_770 the determination of whether the step_transaction_doctrine should be applied involves an intensely fac- tual inquiry see 85_tc_309 although a particular set of facts might satisfy more than one of the tests that is used to determine whether to apply the step_transaction_doctrine to that particular situation satisfac- tion of only one of those tests is sufficient to cause that doc- trine to apply 190_f3d_1165 10th cir we shall now consider each of the three tests that is used in determining whether to invoke the step_transaction_doctrine that is because respondent argues that each of those tests re- quires the court to apply that doctrine in resolving the issue presented in these cases we turn first to the binding_commitment_test which is the most restrictive test that test requires telescoping several steps into one transaction only if a binding commitment existed as to the second step at the time the first step was taken 702_f2d_1234 5th cir citing 391_us_83 dollar_figure respondent argues that the option agreement between klauer manufacturing and the tpl trust is an example of a binding com- mitment by a taxpayer to take a series of steps towards a prede- termined goal in support of that argument respondent asserts by taking the first step of entering into the option agreement klauer manufacturing was bound and obligated to convey to the tpl trust the parcels of property making up the three phases of the option agreement on receipt of a timely notice by the tpl of its intent to exercise an option and on the appearance at a closing of the tpl ready and willing to pay the purchase_price klauer manufacturing could not unreasonably refuse to convey the property for each of the several phases as they came due over the several years of the option agreement so long as the tpl abided by its terms 40according to the u s court_of_appeals for the fifth circuit in 702_f2d_1234 5th cir subsequent decisions however have tended to confine 391_us_83 to its facts the seventh circuit for example has concluded that lack of a binding commitment should be determinative only in cases involving multi-year trans- actions in other situations the presence or absence of a binding commitment is simply one factor to be considered see 688_f2d_520 7th cir redding f 2d pincite similarly the court of claims has read gordon’s binding commitment requirement as limited to an interpretation of particular statutory language in sec_355 concerning divisive reorganizations see king enterprises inc v united_states f 2d pincite on the other hand the tpl turned over every fund- ing rock that it could find to complete the acquisition of the tvo taos overlook they lobbied congress for appropriations they joined in a grass roots campaign to urge the community local elected officials and business leaders to send letters to the new mexico con- gressional delegation in support of the acquisition of the tvo they procured funding through the reprogram- ming of money appropriated for use by the blm bureau of land management in a project that did not close they used an exchange of land with a native american tribe to facilitate the closing of three of the phases the tpl was committed to the purchase of the big_number acres of the tvo its commitment then bound klauer manufacturing to the sale for dollar_figure million41 of the tvo from the date of signing of the option agreement in january on the record before us we reject various assertions of respondent in support of respondent’s argument that the binding_commitment_test is applicable in these cases those assertions ignore facts that we have found on the record before us includ- ing the following facts the trust’s funding for land acquisition projects had in the past relied extensively sometimes entirely on appropriations by congress appropriations that congress made each year for land acquisition projects were uncertain limited and varied from year to year as a result there simply were no guaranties that the trust which had to solicit funds on an annual basis for 41according to respondent klauer manufacturing promised to convey the tvo taos overlook to the tpl trust for dollar_figure within the periods described in their option agreement signed on date specified possible acquisitions would receive any congressional or other funding for the purchase of a portion let alone all of the taos overlookdollar_figure if the trust had been unable to obtain the funds needed to purchase a portion of the taos overlook specified in the option agreement it would not have exercised its option under that agreement to purchase any such portion in that event klauer manufacturing would have retained the portion of the taos over- look as to which the trust did not exercise its option to pur- chase under the option agreement the option agreement did not require the trust to exercise any or all of its options to ac- quire the phases of the taos overlook specified in that agree- ment nor did the trust’s exercise of its option to acquire one phase obligate it to exercise its option to acquire any other phase klauer manufacturing and the trust did not have an ex- press or implied agreement or understanding that the trust would exercise all of its options under the option agreement and that the trust would buy and klauer manufacturing would sell all of the taos overlookdollar_figure 42in fact the trust’s funding for three of the purchases that it made under the option agreement as amended was from sources that were unanticipated when klauer manufacturing and the trust executed the option agreement on date 43on the record before us we reject respondent’s assertions continued on the record before us we find that on date the effective date of the option agreement between klauer manu- facturing and the trust klauer manufacturing did not have an obligation to sell to the trust and the trust did not have an obligation to buy from klauer manufacturing the approximately big_number acres of the taos overlook for dollar_figure milliondollar_figure on that re- continued that the trust’s efforts to seek the funding that would enable it to exercise in each of the year sec_2001 sec_2002 and the option that it had under the option agreement as of date to acquire a specified portion or phase of the taos over- look committed the trust as of that date to purchase the approximately big_number acres of the taos overlook and that the trust’s commitment then bound klauer manufacturing to the sale of the tvo taos overlook from the date of the signing of the option agreement on jan 44in fact the option agreement that klauer manufacturing and the trust executed on date provided that the trust had the option through date to purchase phase i for dollar_figure million the option through date to purchase phase ii for dollar_figure million and the option to purchase through date phase iii for dollar_figure million thus pursuant to the option agreement executed on date if by the respective dates specified in that agreement the trust were to have exer- cised its options to purchase phase i phase ii and phase iii and if klauer manufacturing were to have sold and the trust were to have purchased those three phases it would have been required to pay to klauer manufacturing only dollar_figure million and not dollar_figure million it was only at a time not disclosed by the record after date and before date that the trust became aware that klauer manufacturing was dissatisfied with the ap- praised value of certain property that the trust had acquired from the company pursuant to the option agreement as amended as of that time in an effort to minimize the likelihood that klauer manufacturing would not approve the appraisal which klauer manufacturing as well as the trust had the right to do under par of the second amendment of one or more portions of the taos overlook which the company still owned and with respect continued cord we further find that the binding_commitment_test does not apply in these cases we turn next to the end result test under that test pur- portedly separate transactions are to be amalgamated when the successive steps were designed and executed as part of a plan to achieve an intended result sec indus ins co v united_states f 2d pincite see also penrod v commissioner t c pincite the inquiry under the end result test focuses on whether the taxpayer intended to reach a particular result by structuring a series of transactions in a certain way see king enters inc v united_states ct_cl pincite f 2d pincite in this regard the taxpayer’s subjective intent is especially relevant because it allows us to determine whether the continued to which the trust were to exercise its option to acquire under the option agreement as amended the trust proposed a dollar_figure increase in the aggregate amount of consideration ie dollar_figure million that it would pay to klauer manufacturing in the event that the trust were to decide to exercise its remaining options under that agreement klauer manufacturing agreed to that proposal which was implemented in the third amendment to the option agreement that was effective as of date it was only at the trial in these cases that the parties agreed that on date the date on which klauer manufacturing and the trust executed the option agreement the approximately big_number acres of the taos overlook had a fair_market_value of dollar_figure mil- lion around date when the trust representatives first approached klauer manufacturing’s representatives regarding the trust’s interest in the taos overlook klauer manufacturing believed that the approximately big_number acres of the taos overlook had a fair_market_value of between dollar_figure and dollar_figure million taxpayer directed a series of transactions to an in- tended purpose see 782_f2d_559 6th cir e nd result test for de- termining when to apply step_transaction_doctrine makes intent a necessary element for application of doctrine the intent we focus on under the end result test is not whether the taxpayer intended to avoid taxes prior case law clearly instructs that tax re- duction and avoidance motives are permissible and do not alone invalidate a transaction instead the end result test focuses on whether the taxpayer in- tended to reach a particular result by structuring a series of transactions in a certain way some citations omitted fn ref omitted true v united_states f 3d pincite respondent argues that the evidence developed in this case sic easily supports a finding that klauer manufacturing in- tended to sell the big_number acres of the tvo taos overlook to the tpl trust even though to achieve this result the sale was structured as a series of transactions in support of that ar- gument respondent asserts the tvo taos overlook was a very special place for william j klauer and the klauer family the family always felt that the tvo should be preserved mr klauer was a party to the discussions with tpl about the sale of the big_number acres of the tvo he liked the proposal by the tpl and was excited about its ac- quisition of the tvo mr klauer the klauer family and through them klauer manufacturing intended to sell the big_number acres of the tvo to the tpl so that it could be maintained as a very special place although the option agreement breaks the sale into three phases over three years when tpl exer- cised its option to purchase and arrived at closing with the money klauer manufacturing tendered a deed as it was bound to do under the agreement as contem- plated by the option agreement the big_number acres of the tvo was sold by klauer manufacturing to tpl admittedly the option agreement was very much a take it or leave it deal offered by tpl tpl gener- ally controlled the shape of the agreement and was the source for use of three phases over three years due to its concerns about funding yet klauer manufacturing did not walk away from the proposal on date james klauer vice president of klauer manufac- turing signed the option agreement regardless by breaking the acquisition into phases the likelihood of its success was substantially increased it made the project manageable by tpl’s standards just as klauer manufacturing wanted to sell the tvo when it signed the option agreement klauer manu- facturing willingly entered into four amendments of the option agreement to keep the sale on track and avoid any possible default by tpl all of the amendments begin with the recitation that seller klauer manufacturing and buyer tpl have previously entered into that cer- tain option agreement for the acquisi- tion of big_number acres more or less of real_property located in taos county new mexico in three phases klauer manufacturing was so committed to the ac- quisition of the big_number acres of the tvo by the tpl it and the tpl did not let the option agreement stand in their way according to the option agreement the pur- chase price of phase i was to be dollar_figure for dollar_figure acres more or less phase i comprised of dollar_figure acres closed in date for dollar_figure just as scheduled by the option agreement the option agreement provided that the sale price of the dollar_figure acres comprising phase ii was to be dollar_figure phase ii by amendment between klauer man- ufacturing and tpl was divided into phase iia phase iib and phase iic these three sub-phases of phase ii were closed by date the total purchase_price for phase ii was dollar_figure for acres phase iii was intended to include dollar_figure acres with a purchase_price of dollar_figure the amendments by klauer manufacturing and the tpl divided phase iii into two sub-phases phase iiia and phase iiib these sub- phases were closed by date for the purchase_price of dollar_figure for acres only phase i closed for the acreage and at the purchase_price described in the option agreement the closings of phase ii and phase iii deviated substan- tially from the schedule found in the option agreement klauer manufacturing and the tpl did not adhere to the purchase_price or the acreage of phase ii and phase iii as scheduled in the option agreement together klauer manufacturing and the tpl were willing to fudge the terms of the option agreement as amended in order to complete their deal for the sale of the big_number acres of the tvo as klauer manufacturing wanted to sell the big_number acres of the tvo the tpl wanted to purchase those big_number acres the tvo fit into the development plans of the blm bureau of land management there was no question that through all of these different sources that the trust searched for funding and whatever entrepreneurial creative land conservation expertise tpl could apply tpl would draw on these sev- eral sources to achieve in the end a dollar_figure million acqui- sition price for all of the phases collectively the end result of the option agreement entered into between klauer manufacturing and the tpl in janu- ary its objective and its aim was the sale of the big_number acres of the tvo to the tpl for purposes of valuing the sale of the tvo and determining the bargain element of the sale the several phases of the sale should be disregarded the transaction between klauer manufacturing and the tpl should be found to be the sale of a single parcel of property comprised of big_number acres and valued as of january on the record before us we reject various assertions of respondent in support of respondent’s argument that the end re- sult test is applicable in these cases those assertions ignore facts that we have found on the record before us including the following facts when representatives of the trust initially approached rep- resentatives of klauer manufacturing in date about the trust’s interest in the taos overlook the trust’s representa- tives informed the company’s representatives that the trust was not in a financial position to be contractually and thus legally bound to purchase all of the taos overlook ie all of the ap- proximately big_number acres of that property that was because con- gressional appropriations for land acquisition projects of the trust were uncertain limited and varied from year to year there simply were no guaranties that the trust which had to so- licit funds on an annual basis for specified possible acquisi- tions would receive any congressional or other funding for the purchase of a portion let alone all of the taos overlookdollar_figure as a result the trust’s representatives insisted that the company 45on the record before us we reject respondent’s assertion that there was no question that the trust would be able to use different sources in order to achieve in the end a dollar_figure million acquisition price for all of the phases collectively grant it an option to purchase annually a portion of the taos overlook if and when during each year the trust had the funds to purchase such a portion representatives of klauer manufacturing insisted that any portion of the taos overlook with respect to which the company were to grant the trust an option to purchase during the initial year border an exterior boundary of the taos overlook that was because klauer manufacturing wanted to ensure that if the trust were to decide not to exercise its option to purchase thereafter any of the remaining specified portions of the taos overlook klauer manufacturing and not the trust would own the property in the interior of the taos overlookdollar_figure if the trust had been unable to obtain the funds needed to purchase a portion of the taos overlook specified in the option agreement it would not have exercised its option under that agreement to purchase any such portion in that event klauer manufacturing would have retained the portion of the taos over- 46similarly in order to avoid having the trust own any portion of the taos overlook that was located between other portions of that property that klauer manufacturing continued to own par of the second amendment to the option agreement provided as follows the phase ii option shall be exercised upon in its entirety before any portion of the phase iii option may be exercised upon any portion of any phase so exer- cised shall abut and share a common line with that portion of the entire property previously conveyed by the seller klauer manufacturing to the buyer trust look as to which the trust did not exercise its option to pur- chase under the option agreement the option agreement did not require the trust to exercise any or all of its options to ac- quire the phases of the taos overlook specified in that agree- ment under the option agreement the trust’s exercise of its option to acquire one phase did not obligate it to exercise its option to acquire any other phase klauer manufacturing and the trust did not have an express or implied agreement or understand- ing that the trust would exercise all of its options under the option agreement nor did klauer manufacturing and the trust have an express or implied agreement or understanding that the trust would buy and klauer manufacturing would sell all of the taos overlook at a time not disclosed by the record before date the trust learned that the bureau of land management unexpectedly had certain funds to provide to the trust that would enable the trust to decide whether it would be in a financial position to exercise its option to acquire and to acquire phase ii of the taos overlook the trust concluded that even with the unantici- pated funds from the bureau of land management it did not have enough money to exercise its option to acquire and to acquire phase ii however the trust believed that those unexpected funds would enable it to acquire approximately acres of that phase provided that klauer manufacturing were willing to amend the option agreement as amended by the first amendment in order to grant the trust separate options to acquire at different times separate portions of phase ii and phase iii of the taos overlook the company agreed to amend that agreement and did so on date when it and the trust executed the second amendment to the option agreement the second amendment provided in pertinent part the parties agree as follows term sec_1 paragraph of the option agreement is amended to provide that buyer may exercise its options as to portions of the phase ii and phase iii tracts of the property as set forth below exercise of an option on a portion of a phase shall preserve the option as to any remaining portion of that phase within the time frame set forth in the option agreement for that op- tion the phase ii option shall be exercised upon in its entirety before any portion of the phase iii option may be exercised upon any portion of any phase so exercised shall abut and share a common line with that portion of the entire property previously conveyed by the seller to the buyer paragraph c of the option agreement is amended to provide that an appraisal shall be performed of each and every portion of any phase of the property and that the appraisal and the closing on any such portion of any phase shall be subject_to the review and approval of the appraisal by the seller and the buyer all terms of the option agreement necessarily modified or changed by this amendment are hereby modi- fied and changed and all terms of the option agreement not modified or amended hereby remain the same and in full force and effect between the parties after the trust exercised its option to acquire a portion of the property specified in the option agreement as amended it continued to seek the funding that would enable it to exercise the option that it had under the option agreement as amended to acquire all or a portion of the next phase moreover after the trust exercised its option to acquire a portion of the property specified in the option agreement as amended and klauer manufac- turing sold such portion to the trust klauer manufacturing con- tinued to pay the real_estate_taxes on and the cost of maintain- ing the remaining acres of the taos overlook that the company continued to own on the record before us we find that the trust’s exercise of each of various options that it had under the option agreement as amended and its purchase of each of specified portions of the taos overlook pursuant to the exercise of each of those option sec_47on the record before us we reject respondent’s assertion that klauer manufacturing and the tpl trust were willing to fudge the terms of the option agreement as amended in order to complete their deal for the sale of the big_number acres of the tvo taos overlook on that record we find that the events that took place after date the date on which klauer manufac- turing and the trust executed the second amendment to the option agreement are consistent with the option agreement as amended by that second amendment quoted in pertinent part above and by the third amendment and the fourth_amendment executed on date and date respectively were not component parts of a single transaction that klauer man- ufacturing intended and prearranged from the outset be taken in order to sell to the trust the approximately big_number acres of the taos overlookdollar_figure on that record we find that the end result test does not apply in these cases we turn finally to the interdependence test that test fo- cuses on whether the individual steps in a series had independ- ent significance or whether they had meaning only as part of the larger transaction this test concentrates on the relationship between the steps rather than on their end result thus under this test we ex- amine this tandem of transactional totalities to deter- mine whether each step had a reasoned economic justifi- cation standing alone citation omitted sec indus ins co v united_states f 2d pincite7 respondent argues that klauer manufacturing and the tpl trust intended from the outset to transfer the whole of the tvo taos overlook and that the options contained in the option agreement were interdependent steps to reach that goal in sup- port of that argument respondent asserts 48respondent asserts that each of the four amendments to the option agreement that klauer manufacturing and the trust executed recited that they executed the option agreement for the acquisi- tion of big_number acres more or less of real_property located in taos county new mexico in three phases those recitations do not require us to find on the record before us that klauer manufacturing had a prearranged plan pursuant to which the trust would buy and klauer manufacturing would sell the approximately big_number acres of the taos overlook pursuant to the option agreement klauer manufac- turing agreed to sell and convey to the tpl trust and the tpl agreed to purchase and accept from klauer manu- facturing the tvo taos overlook in three phases klauer manufacturing granted the tpl an option to pur- chase the tvo in the three phases the option was ex- clusive to the tpl and was irrevocable by klauer manu- facturing from the point of view of klauer manufacturing the steps of the option agreement were interdependent the steps of the option agreement were so interdepen- dent that the option agreement is aptly described as an agreement to sell the big_number acres of the tvo to the tpl with provisions for financing contingencies so long as the tpl timely exercised its option found the fi- nancing and was ready and willing to close klauer manufacturing was obligated to provide the necessary deeds to convey title to the property klauer manufac- turing then had to wait for the tpl to exercise the next option until all phases of the option agreement closed as a series of interdependent steps the several phases for the acquisition by the tpl of the tvo from klauer manufacturing should be collapsed into one transaction representing the sale by klauer manufactur- ing of the big_number acres of the tvo on date the date of signing of the option agreement on the record before us we reject various assertions of respondent in support of respondent’s argument that the interde- pendence test is applicable in these cases those assertions ignore facts that we have found on the record before us includ- ing the following facts when the trust’s representatives were discussing with klauer manufacturing’s representatives the trust’s interest in the taos overlook the trust’s representatives informed the company’s rep- resentatives that the trust was not in a financial position to be contractually and thus legally bound to purchase all of the taos overlook ie all of the approximately big_number acres of that property that was because congressional appropriations for land acquisition projects were uncertain limited and varied from year to year there simply were no guaranties that the trust which had to solicit funds on an annual basis for speci- fied possible acquisitions would receive any congressional or other funding for the purchase of a portion let alone all of the taos overlook as a result during their discussions with the company’s representatives the trust’s representatives in- sisted that klauer manufacturing grant it an option to purchase annually a portion of the taos overlook if and when during each year the trust had the funds to purchase such a portion al- though klauer manufacturing was willing to do so its representa- tives insisted that any portion of the taos overlook with respect to which the company were to grant the trust an option to pur- chase during the initial year border an exterior boundary of the taos overlook that was because klauer manufacturing wanted to ensure that if the trust were to decide not to exercise its op- tion to purchase thereafter any of the remaining specified por- tions of the taos overlook klauer manufacturing and not the trust would own the property in the interior of the taos over- lookdollar_figure the trust presented klauer manufacturing with a proposed option agreement reflecting the discussions and the negotiations between the respective representatives of the trust and the com- pany that had begun in date the trust’s attorney had drafted that proposed option agreement by using as a model an option agreement that the trust typically employed when it was attempting to acquire land the company could have rejected the trust’s proposed option agreement however it decided to accept it on date klauer manufacturing and the trust exe- cuted the option agreement that was effective as of that datedollar_figure 49see supra note 50on the record before us we reject respondent’s assertion that the steps of the option agreement were so interdependent that the option agreement is aptly described as an agreement to sell the big_number acres of the tvo taos overlook to the tpl trust with provisions for financing contingencies the option agreement contained the following pertinent recitals recitals b sellers are the owners of big_number acres more or less of real_property located in taos county new mexico continued if the trust had been unable to obtain the funds needed to purchase a portion of the taos overlook specified in the option agreement it would not have exercised its option under that agreement to purchase any such portion in that event klauer manufacturing would have retained the portion of taos overlook as to which the trust did not exercise its option to purchase under the option agreement the option agreement did not require the trust to exercise any or all of its options to acquire the phases of taos overlook specified in that agreement under that agreement the trust’s exercise of its option to acquire one phase did not obligate it to exercise its option to acquire any other phase klauer manu- facturing and the trust did not have an express or implied agree- ment or understanding that the trust would exercise all of its options under the option agreement nor did klauer manufacturing continued d it is the mutual intention of sellers and buyer that the subject property be preserved and used eventually for public open space and habitat purposes however this intention shall not be construed as a covenant or condition to this agreement buyer makes no representation that any efforts it may undertake to secure the eventual government acquisition of the subject property will be successful on the record before us we find that the above-quoted recitations in the option agreement do not require us to find as respondent asserts that the option agreement was an agreement to sell the big_number acres of the tvo to the tpl with provisions for financing contingencies see also supra note and the trust have an express or implied agreement or understand- ing that the trust would buy and klauer manufacturing would sell all of the taos overlook on the record before us we find that the trust’s exercise of one or more but not all of the various options that it had under the option agreement as amended and its purchase of each of specified portions of the taos overlook pursuant to any such ex- ercise would not have been fruitless without the trust’s exercise of all of those various options and its purchase of all of the specified portions of the taos overlook pursuant to any such ex- ercise on that record we find that the interdependence test does not apply in these cases based upon our examination of the entire record before us we find that the step_transaction_doctrine does not apply in these cases the parties agree that if the court were to find as we have that the step transaction does not apply here peti- tioners would be entitled to the charitable_contribution deduc- tions at issuedollar_figure we have considered all of respondent’s contentions and argu- ments that are not discussed herein and we find them to be with- out merit irrelevant and or moot 51see supra note to reflect the foregoing appropriate decisions will be entereddollar_figure 52at least in certain of these cases the respective defi- ciencies that respondent determined are based not only on the disallowance of the charitable_contribution deductions at issue that the stockholder petitioners dispute here but also on certain other determinations that petitioners in those certain cases do not dispute here thus at least in those cases computations under rule will be required it is not altogether clear whether computations under rule will be required in certain other cases therefore the court will issue an order directing the parties to inform the court with respect to each of these cases whether computations under rule will be required
